Citation Nr: 1451857	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran requested a hearing before the Board when he submitted his substantive appeal in May 2011.  In correspondence dated in June 2011, the Veteran withdrew his request for a hearing.  The Board remanded the Veteran's claim for additional development in May 2014.


FINDING OF FACT

The Veteran's hypertension is not attributable to his active military service, including his presumed exposure to herbicides therein.


CONCLUSION OF LAW

Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment reports, private treatment records, and Social Security Administration (SSA) records are associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran's claim was remanded in order to afford the Veteran a VA examination and obtain additional treatment records.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board determined that the first examination was not adequate for rating purposes.  However, the Board finds the most recent VA examination to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the medical opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

For historical purposes, the Veteran's claim for service connection for hypertension was denied in a December 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

 Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  Of note, hypertension is not a disease that is presumed to have been caused by herbicide exposure.

However, the National Academy of Sciences (NAS) has allowed the possibility of a link between herbicide exposure and hypertension.  As required by law, VA has entered into an agreement with NAS to review scientific and medical literature on the potential health effects of exposure to herbicides.  See 38 U.S.C. § 1116(c).  Based upon its review of literature, NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  Prior to 2006, NAS placed hypertension into the "inadequate or insufficient evidence" category, but in 2006, as the Secretary acknowledged in a notice published in the Federal Register, elevated the disease into the "limited or suggestive evidence of association" category.  75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  Hypertension has remained in this category in the subsequent promulgations of the Agent Orange Updates.

However, once again, VA does not presumptively service connect hypertension merely based on a finding that a Veteran is presumed to have been exposed to herbicides.  Rather, in such a case, the duty to obtain a medical opinion is frequently, as here, triggered.  As will be discussed, the Board remanded to obtain such an opinion in May 2014.

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran claims that he has hypertension related to service, including exposure to herbicides.  

A review of the Veteran's service personnel records reflects that he served in the Republic of Vietnam from August 1971 to August 1972, and he is therefore presumed to have been exposed to herbicides.  However, once again, exposure to herbicides alone does not mandate service connection, but rather, it must be shown that such exposure caused the Veteran's hypertension.

A review of the Veteran's service treatment records does not show any complaints, findings, or treatment for elevated blood pressure.  The Veteran's blood pressure was recorded as 122/80 at his pre-induction examination in November 1970 and as 124/76 at his separation examination in April 1972.    

A review of post-service private and VA treatment reports reflect that the Veteran was diagnosed with hypertension in July 2006.  

The Veteran's spouse submitted a statement in June 2010 and indicated that while hypertension had not been diagnosed for many years after service, she suspected that the Veteran had hypertension since service.  However, she presented no basis for such a conclusion, other than noting that she had observed her father after he returned from Korea.  It is noted that the spouse did not, for example, address the fact that the Veteran's blood pressure was measured during service, but that he was not found to have hypertension at that time.  Such a finding undermines the spouse's assertion.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
  
At a March 2012 VA examination, the Veteran was noted to have a diagnosis of hypertension since 2006.  He reported that he sought treatment for hypertension in the 1960s at a local health department but did not follow-up for treatment until 2006.  The Veteran's blood pressure was recorded as 122/80 at the time of the examination and the examiner indicated that the Veteran takes medication to control his hypertension.  

At a June 2014 VA examination, the examiner reviewed the Veteran's claims file and relevant medical history.  The Veteran's blood pressure was recorded as 142/78 and 139/72 at the time of the examination.  The examiner noted that the Veteran had been diagnosed with essential hypertension since 2006, treatment of  which had required continuous medication.  However, with regard to etiology, the examiner opined that it was less likely than not that the Veteran's hypertension was etiologically related to his active service, including but not limited to exposure to herbicides.  The examiner indicated that an Institute of Medicine report on Veteran's and Agent Orange update from 2012 concluded that there was limited or suggestive evidence of an association between herbicide exposure and hypertension

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension, including as due to exposure to herbicides.

The Veteran's period of active service included service in country in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  Thus, the Veteran will be afforded the presumption of exposure to herbicides during service.  However, hypertension is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service. Consequently, the Board finds that the Veteran is not entitled to service connection for hypertension on a presumptive basis. 

The Board will now consider whether service connection is warranted for hypertension on a direct basis. 

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension his period of active service.  The earliest medical evidence of a diagnosis of hypertension was in July 2006.  Consequently, the earliest indication of a diagnosis of hypertension came more than thirty years after the Veteran left service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of hypertension is also evidence that weighs against the Veteran's claim. 

The only medical opinion of record indicates that it is less likely than not that the Veteran's hypertension is related to service.  The examiner reviewed the claims file, considered the Veteran's contentions, and provided a rationale to support the opinion.  He acknowledged that herbicide exposure had been conceded, but observed that the Veteran's hypertension was not diagnosed until 2006, a period
of over 30 years since his service in Vietnam. The examiner noted further that the Veteran's hypertension was diagnosed as essential hypertension and was not due to pheochromocytoma, Cushing's Disease, renal atrophy or glomerulonephropathy according to the work-up by Veteran's primary care provider.  The examiner also noted that Veteran had diagnosis of obstructive sleep apnea (which was not service connected), which was relevant as there had been more and more evidence in medical literature that obstructive sleep apnea might be an etiologic cause of stroke and hypertension.
The examiner noted that the publichealth.va.gov website which contains the up to date list of diseases which are associated with Agent Orange exposure, hypertension is not listed as a presumptive disease.

The examiner acknowledged the NAS findings, but found that in the Veteran's case there was less than "limited or suggestive" objective evidence linking hypertension to Agent Orange, adding that medical experience would suggest that if dose-response relationship existed, there would have been much earlier manifestation of hypertension as well as other co-morbidities such as ischemic heart disease or diabetes.  Accordingly, the examiner concluded that it was less likely than not that the Veteran's hypertension was etiologically related to his active service, including but not limited to exposure to herbicides.

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of hypertension and the Veteran's period of service, including exposure to herbicides.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hypertension is related to his period of service or that hypertension manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that he has hypertension related to his active service, specifically to exposure to herbicides in service, and his spouse indicated that she believes he had hypertension since service, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran and his spouse's opinions are not competent to provide the requisite etiology of the hypertension because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, the lay statements regarding the Veteran's hypertension being related to service and his exposure to herbicides in service are not competent as the Veteran and his spouse are not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim is denied.  


ORDER

Service connection for hypertension is denied.  


____________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


